UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6010


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND STERN, a/k/a Cuz,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:08-cr-00439-JKB-1)


Submitted: May 9, 2017                                            Decided: June 1, 2017


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Stern, Appellant Pro Se. David Ira Salem, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Stern appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction. We review a district court’s decision whether to

reduce a sentence under § 3582(c)(2) for abuse of discretion, and a district court’s ruling

as to the scope of its legal authority under § 3582(c)(2) de novo. United States v. Mann,

709 F.3d 301, 304 (4th Cir. 2013). Here, the district court correctly concluded that Stern

was not eligible for a sentence reduction. Because Stern was sentenced pursuant to a Fed.

R. Crim. P. 11(c)(1)(C) agreement that specified the offense level but not the criminal

history category or the advisory Guidelines range, and did not link the sentence to any

particular Guidelines range, his sentence was based on the plea agreement and not a

Guidelines range. See United States v. May, ___ F.3d ___. No. 15-7912, 2017 WL

1479288 (4th Cir. Apr. 25, 2017). We therefore affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.



                                                                              AFFIRMED




                                            2